       Case 2:20-cr-00171-TOR     ECF No. 26   filed 05/06/21   PageID.61 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-0171-TOR
 8                               Plaintiff,

 9          v.                                    ORDER DISMISSING COUNT 2
                                                  OF THE INDICTMENT WITHOUT
10    LAWRENCE WILLIAMS,                          PREJUDICE
      aka Mikaeel Youf Azeem,
11
                               Defendant.
12

13
           Before the Court is the government’s Motion for Order of Dismissal of
14
     Count 2 Without Prejudice (ECF No. 23). The Court has reviewed the motion and
15
     the file therein and is fully informed. The Government seeks to dismiss Count 2 of
16
     the Indictment in this matter pursuant to Fed. R. Crim. P. 48(a). Defendant has no
17
     objection. For good cause shown, the Court grants the motion, but makes no
18
     judgment as to the merit or wisdom of this dismissal.
19
           Accordingly, IT IS HEREBY ORDERED:
20
           1. The government’s Motion for Order of Dismissal of Count 2 Without

     ORDER DISMISSING COUNT 2 OF THE INDICTMENT WITHOUT
     PREJUDICE ~ 1
       Case 2:20-cr-00171-TOR       ECF No. 26    filed 05/06/21   PageID.62 Page 2 of 2




 1            Prejudice (ECF No. 23) is GRANTED.

 2         2. Count 2 of the Indictment filed on December 1, 2021 (ECF No. 1), is

 3            DISMISSED WITHOUT PREJUDICE.

 4         The District Court Executive is hereby directed to enter this Order, adjust the

 5   docket accordingly, and provide copies to counsel, the U.S. Probation Office, and

 6   the U.S. Marshal’s Service.

 7         DATED May 6, 2021.

 8

 9                                    THOMAS O. RICE
                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20


     ORDER DISMISSING COUNT 2 OF THE INDICTMENT WITHOUT
     PREJUDICE ~ 2
